Citation Nr: 0816633	
Decision Date: 05/20/08    Archive Date: 05/29/08

DOCKET NO.  06-23 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	David L. Huffman, Attorney at 
Law


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The veteran had active service from October 1966 to October 
1968.  He was born in 1946.

This appeal initially was brought to the Board of Veterans' 
Appeals (Board) from action taken by the above Department of 
Veterans Affairs (VA) Regional Office (RO) in August 2005.

The veteran and his spouse provided testimony before the 
undersigned Veterans Law Judge at a Travel Board hearing in 
May 2007; a transcript is of record.

In August 2007, the Board denied entitlement to an initial 
compensable evaluation for a scar of the chin; and denied 
entitlement to service connection for PTSD; scar residuals of 
the legs; scar residuals of the arms; chronic burn residual 
scars to the chest; and chronic skin rashes and chloracne.  
The Board remanded the then remaining appellate issue, 
entitlement to a compensable evaluation for service-connected 
bilateral defective hearing. 

The issue of entitlement to service connection for PTSD is 
addressed REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
when further action is required on his part.


ORDER TO VACATE

The Board may vacate an appellate decision (or designated 
portion thereof) at any time upon request of the appellant or 
his or her representative, or on the Board's own motion, when 
an appellant has been denied due process of law or when 
benefits were allowed based on false or fraudulent evidence.  
38 U.S.C.A. § 7104(a) (West 2002); 38 C.F. R. § 20.904 
(2007).

In this case, correspondence was received at the Board from 
the veteran's attorney, dated September 11, 2007, to the 
effect that, at the hearing, it was agreed to hold the 
veteran's file open for 60 days in order to submit additional 
evidence; in June 2007, several statements and a 
psychological assessment had been submitted.  

Without inclusion with the file and/or reference having been 
made thereto, the file had been forwarded to the Board absent 
this new evidence, and the decision was reached without it.  
The attorney asked that the Board's decision be reconsidered.  

The motion to reconsider was not granted, but a Board Deputy 
Vice Chairman advised the veteran's attorney by letter in 
April 2008 that the "November 6, 2007" (inadvertently 
erroneous date, since the Board decision was actually August 
28, 2007) decision of the Board, to the extent it addressed 
the issue of PTSD, would be vacated and a new decision would 
be entered. 


ORDER

The portion of the August 28, 2007, decision of the Board 
which denied entitlement to service connection for PTSD is 
vacated.


REMAND

The veteran served in Vietnam from April 1967 to April 1968, 
and for that service was awarded the Purple Heart, a Combat 
Infantryman Badge (CIB) and a Bronze Star with "V" device.  
The Board regards those awards and decorations as sufficient 
to establish participation in combat with the enemy, and 
therefore exposure to stressor events is conceded.

Statements are in the file from friends and family as to his 
changed behavior since service.

Mental health evaluations are also in the file, including a 
recent psychological assessment.  Earlier assessments had 
concluded that he did not fulfill all the requirements for a 
diagnosis of PTSD.  

The most recent psychological assessment, dated in May 2007, 
based on extensive clinical evidence and multiple interviews 
as well as examination, shows Axis I diagnoses of PTSD, 
dysthymic disorder, and generalized anxiety disorder.  

Because of the inconsistencies in the evidence of record and 
the addition of pertinent data that has not been 
appropriately considered in the case, the Board finds that 
additional development would be of benefit.

Accordingly, the case is REMANDED for the following action:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

    Up-dated records of the veteran's VA 
psychiatric treatment and any private mental 
health care should be obtained; VA should 
assist as feasible.   

2.  The veteran should then be scheduled for a 
psychiatric examination to determine the exact 
nature, extent, and correct diagnoses of all 
of his mental health disabilities.  The claims 
folder, to include all records and a copy of 
this Remand, must be made available to the 
examiner for review in conjunction with the 
examination, and the examiner must indicate in 
the examination report that the claims folder 
was so reviewed.  

    (a)  The examination report should include 
a definitive current diagnosis or diagnoses, 
with reference to the previous medical records 
on file, to include whether the veteran has 
PTSD.  
    
    (b)  If there is a diagnosis of PTSD, the 
examiner should render an opinion as to 
whether it is at least as likely as not (i.e., 
to at least a 50/50 degree of probability) 
that such currently diagnosed PTSD is causally 
related to the veteran's in-service 
stressor(s), or whether such a causal 
relationship is unlikely (i.e., less than a 
50-50 probability).  
    
    (c)  If there is any psychiatric disorder 
other than PTSD, the examiner should render an 
opinion as to whether it is at least as likely 
as not (i.e., to at least a 50/50 degree of 
probability) that such currently diagnosed 
mental disorder is causally or etiologically 
related to his military service, or whether 
such a causal or etiological relationship is 
unlikely (i.e., less than a 50-50 
probability).  
    
    (d)  The examiner should conduct all 
special studies, to include psychological 
testing, deemed necessary to render a 
diagnosis and the requested opinion.  A 
complete rationale for all opinions expressed 
should be provided.  
    
    (f)  Note:  The term "at least as likely as 
not" does not mean merely within the realm of 
medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided that 
it is as medically sound to find in favor of 
causation as it is to find against it.

3.  Once the above-requested development has 
been completed, readjudicate the veteran's 
claim for service connection for PTSD.  

If the decision remains adverse, provide him 
and his attorney with an appropriate 
Supplemental Statement of the Case.  Then 
return the case to the Board for further 
appellate consideration, if otherwise in 
order.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


